MEMORANDUM**
Michael Cornwell appeals the summary judgment for defendants in his action, which alleged procedural due process vio*431lations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a summary judgment, Weiner v. San Diego County, 210 F.3d 1025,1028 (9th Cir.2000), and we affirm.
Cornwell’s contentions that the district court erred by granting summary judgment and denying his motion for reconsideration lack merit because the Department of Education’s procedures adequately afforded Cornwell due process. See Foss v. Nat’l Marine Fisheries Serv., 161 F.3d 584, 589-90 (9th Cir.1998).
To the extent Cornwell contends he is entitled to injunctive relief, his contention lacks merit because he may not seek injunctive relief. See 20 U.S.C. § 1082(a)(2); Am. Ass’n of Cosmetology Sch. v. Riley, 170 F.Sd 1250,1254 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.